Citation Nr: 1746708	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-33 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a seizure disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to September 1975 and was awarded the National Defense Service Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, the Board remanded the above issue for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim may be decided.  

In September 2015, the Board remanded for a VA examination in association with the Veteran's claim of entitlement to service connection for a seizure disorder.  The examiner was asked to identify the Veteran's current seizure disorder and then opine as to its etiology in accordance with the questions asked in the remand directive, including its relation to the venereal disease noted in the service treatment records and the Veteran's diagnosis of herpes-related encephalitis.  The Veteran underwent this examination in November 2015 and the examiner diagnosed the Veteran with tonic-clonic or grand mal seizures.  However, a review of the examination report shows that the opinion provided is inadequate for rating purposes because the given rationale is inaccurate and insufficient.  The examiner opined that the Veteran's seizure disorder was less likely than not incurred in service.  He explained that although the Veteran has a seizure disorder there was no evidence to substantiate that his condition was incurred in service.  The examiner further reasoned that service treatment records are silent regarding the presence of a seizure disorder or a venereal disease while in service and as such, the Veteran's current seizure disorder was not incurred in service.  However, in so concluding, the examiner did not consider the Veteran's lay statements regarding "black out spells" during service that he asserts were seizures.  Specifically, the Veteran reported that he never sought treatment for these symptoms during service but he did indicate that one of his "spells" resulted in a rope injury, which is documented in a February 1975 medical note in his service treatment records.  Service treatment records also document the Veteran's diagnosis of and treatment for venereal disease from January 1975 to September 1975. 

The examiner's statements regarding the lack of diagnoses of and treatment for venereal disease during service are inaccurate and reflect a less than thorough review of the evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The examiner also based his opinion on the absence of service treatment records for a seizure and did not consider the history provided by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of service medical records to provide a negative opinion).  As the VA examiner did not consider all of the Veteran's history or complaints and the opinion is based on an inaccurate factual basis, his negative opinion is inadequate for rating purposes and another VA examination is necessary prior to adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).
 
Updated VA treatment records should also be requested on remand.  38 U.S.C.S. 
§ 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from October 2015 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for an examination with an appropriate clinician, if possible a neurologist, to determine the nature and the etiology of the Veteran's seizure disorder.  The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated clinician.  The clinician should opine on the following:

a. Identify all currently diagnosed seizure conditions.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from June 2010 onward.  The seizure disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

b. Is it at least as likely as not (50 percent probability or greater) that any seizure disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including documented treatment for venereal disease? 

In offering any opinion, the examiner should consider medical and lay evidence dated both prior to and since the filing of the claim, including the Veteran's lay statements that he experienced "black out spells" during service. 

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.). 

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




